Citation Nr: 1623808	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a benefit level in excess of 60 percent for educational assistance under the Post-9/11 GI Bill (Chapter 33, Title 38 of the United States Code).


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO awarded Post-9/11 GI Bill educational assistance at the 60 percent level.  

The Board most recently remanded the case for further development in July 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed via a paper education file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The VBMS claims file contains documents that are duplicative of the evidence in the paper education file.  The Virtual VA claims file contains VA notification letters related to the Veteran's education benefits.


FINDINGS OF FACT

1.  The Veteran has creditable active duty service for educational assistance under the Post-9/11 GI Bill from September 11, 2001, to September 19, 2002, equaling 12 months and 9 days (374 days).

2.  The Veteran's DD 214 shows that he was discharged from active duty due to a personality disorder, but service connection has not been established by VA for any disability.


CONCLUSION OF LAW

The criteria for a benefit level in excess of 60 percent for educational assistance under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, resolution of the claim is wholly dependent on the application of the laws and regulations related to the basic eligibility criteria for Post-9/11 GI Bill educational assistance benefit levels.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

In addition, the AOJ has completed the development directed in the prior remands.  In this regard, the Veteran's available service records were obtained and associated with the claims file, and confirmation was received that there was no paper folder related to claims for service-connected disabilities.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the May 2014, May 2015, and July 2015 remand directives.  


Law and Analysis

The Veteran has been awarded VA educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) at the 60 percent level following his election to receive benefits payable under that program in lieu of those under the Montgomery GI Bill (Chapter 30).  See August 2007 decision (award of benefits under Montgomery GI Bill); April 2011 application; April 2011 decision (award of benefits under Post-9/11 GI Bill).  He has contended that he is entitled to benefits at the 100 percent level because he has at least 30 continuous days of creditable active duty service and a military discharge due to a service-connected disability.  See October 2011 notice of disagreement and April 2012 substantive appeal.

The Post-9/11 GI Bill provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The percentage of maximum amounts payable is determined by calculating the aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months of creditable active duty service is 60 percent.  A 70 percent level is payable with at least 18 months, but less than 24 months of creditable active duty service.  An 80 percent level is payable with at least 24 months, but less than 30 months of creditable active duty service.  A 90 percent level is payable with at least 30 months, but less than 36 months of creditable active duty service.  A 100 percent level is payable with at least 36 months of creditable active duty service, or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).

In this case, the Veteran has creditable active duty service for educational assistance under the Post-9/11 GI Bill from September 11, 2001, to September 19, 2002, equaling 12 months and 9 days (374 days).  See DD 214.  This service time is consistent with an educational assistance award at the 60 percent payment level.  In order to warrant payments at the requested 100 percent level, the Veteran must have had at least 36 months creditable active duty service, or at least 30 continuous days of creditable active duty service and a discharge from such service due to a service-connected disability.  The record does not reflect, and the Veteran does not contend that he has the required number of creditable active duty service days sufficient to meet the 100 percent criteria on service time alone.

The Board acknowledges the Veteran's belief that he was discharged from active duty due to a service-connected disability; however, there is a difference between whether a claimant was medically discharged and whether the underlying disorder for the medical discharge has been service-connected by VA for benefit purposes.  The authority to determine whether a disability is service-connected has been granted to VA.  See 38 U.S.C.A. §§ 101(2), (13) and (16), 1110, 1131; 38 C.F.R. §§ 3.1(p), 3.303; see also, e.g., Sprinkle v. Shinseki, 733 F.3d 1180, 1183-84 (Fed. Cir 2013) (noting that "[c]laims for veterans' benefits are initially developed and adjudicated by a VA Regional Office.").

On review, the record does not indicate that the Veteran has initiated a VA compensation claim or that service connection has been established by VA for any disability.  The RO's education division confirmed that there was no paper claims file for service connection claims with the Veterans Benefits Administration, the section of VA that processes service connection claims.  See October 2015 e-mail correspondence and January 2016 education file memorandum.  Although VA has established electronic claims files for the Veteran as part of its transition to a paperless claims processing system, the record does not show that the Veteran has filed a benefits claim other than for his education benefits.  See also July 2007 application for education benefits (Veteran indicating that he had not previously applied for VA compensation or pension benefits).

Based on the foregoing, the Board concludes that the eligibility criteria for payment of the Post-9/11 GI educational assistance at a benefit level in excess of 60 percent have not been met, and the claim must be denied as a matter of law at this time.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to a benefit level in excess of 60 percent for educational assistance under the Post-9/11 GI Bill is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


